Citation Nr: 1228637	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  12-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for osteoarthritis of the left lower extremity.

3.  Entitlement to service connection for osteoarthritis of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter

ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In July 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2011).  


I. VA Medical Opinions

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Private and VA treatment records show current low back and lower extremity disabilities.  For example, a September 2007 private treatment record shows assessments of spinal stenosis, lumbar degenerative disc disease, and peripheral neuropathy, and a May 2007 private treatment report documents diagnoses of severe arthritis of the back and knees.  A July 2007 VA orthopedic surgery consultation report also shows a diagnosis of end stage osteoarthritis of the knees.  Thus, there is competent evidence of current disabilities.  

The Veteran's service treatment records do not show any diagnosis, complaint, or treatment for a low back or lower extremity disability.  However, the Veteran and his representative have argued that he had to carry heavy loads over long distances as an infantryman in Korea.  The Veteran's Department of Defense Form 214 (DD 214) indicates that he served in the infantry in the early to mid-1950's.  The Board finds the Veteran's assertion that he had to carry heavy loads over long distances to be consistent with his service as an infantryman.  Thus, there is some evidence suggesting that there may have been an event during service that could have caused current low back and lower extremity disabilities.  It is noted that at the hearing the Veteran's representative also contended that exposure to cold weather in Korea may be in some way related to the current disabilities.  Board Hearing Tr. at 4.

In the Veteran's July 2010 claim for benefits, the Veteran noted that he had a lower back disability since 1955 (the year he separated from service) and knee disabilities for over 20 years.  For purposes of determining whether examinations are warranted, the Board will accept this as a competent lay statement regarding continuity of symptomatology since service.  Such statements would indicate that the current disabilities may be related to service.  

As no examinations or medical opinions have been obtained regarding these issues, there is insufficient evidence on file to make a decision in this case.  As such, the Veteran should be scheduled for a VA examination to determine if he has low back or lower extremity disabilities related to his military service.  Specific instructions to the examiners are detailed below.  

The Board further notes that the Veteran's representative indicated in a February 2012 statement that the Veteran had a back injury while on a state road crew prior to service and that this disability was aggravated by service.  This is in conflict with previous statements from the Veteran.  As noted above, in his July 2010 claim, the Veteran reported a lower back disability beginning in 1955, the year he separated from service.  During a VA physical therapy consultation in August 2001, the Veteran reported that he hurt his back working for a state road crew when he was 22 years old.  The Veteran turned 22 approximately 2 months before his separation from service.  Thus, the evidence from the Veteran indicates that he had a low back injury shortly after his discharge from military service, contrary to his representative's assertion in February 2012.  It is noted that the Veteran's representative at the hearing attempted to clear this matter up and stated that the Veteran worked for the state after service.  Board Hearing Tr. at 4.  The significance of the low back injury while working on a state road crew after service should be addressed by the VA examiner.  

Since the Board has determined that VA examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  



II. Records Development

During the Veteran's hearing, he testified that he received relevant treatment from Dr. L. (initials used to protect the Veteran's privacy) in the 1980's and Dr. S. in Charleston in the 1980's and/or 1990's.  Board Hearing Tr. at 6-7.  The Veteran has not yet provided authorization for VA to obtain these records.  On remand, the Veteran should be asked to provide authorization for any outstanding, relevant medical records.  It is noted that for VA to obtain records, the Veteran must provide the name of the practitioner or facility, an address or other contact information where records can be obtained, and a date range of treatment for the identified disability.    

The Veteran also testified that he is receiving treatment from VA.  Board Hearing Tr. at 7.  Ongoing VA medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should ask the Veteran to provide authorization to obtain any outstanding, relevant private treatment records, to include records from Dr. L. and S. (identified during the July 2012 hearing).  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  The RO/AMC should obtain treatment records relevant to the Veteran's claims for entitlement to service connection for a low back disability and bilateral lower extremity disabilities from the VA Medical Center in Beckley, West Virginia, dated from September 2010 to the present.

3.  After the above has been accomplished to the extent possible, the Veteran should be afforded a VA examination to determine the nature of any current low back disability and to obtain an opinion as to whether such a disorder is related to service.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disorder manifested during service or is otherwise related to service.  The examiner should specifically address whether a current back disorder is at least as likely as not related to the carrying of heavy loads over long distances and exposure to cold weather.  He or she should also address the Veteran's back injury while working on a road crew after service.  

For purposes of this opinion, the examiner should accept as fact that during service the Veteran had to carry heavy loads over long distances and was subjected to cold weather.  A rationale for all opinions expressed should be provided.  

4.  After the development requested in instructions (1) and (2) has been completed to the extent possible, the Veteran should be afforded a VA examination to determine the nature of any lower extremity disabilities and to obtain an opinion as to whether such is possibly related to service.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current lower extremity disability manifested during service or is otherwise related to service.  The examiner should specifically address whether a current lower extremity disorder is at least as likely as not related to the carrying of heavy loads over long distances and exposure to cold weather.  

For purposes of this opinion, the examiner should accept as fact that during service the Veteran had to carry heavy loads over long distances and was subjected to cold weather.  A rationale for all opinions expressed should be provided.

5.  After completing the foregoing actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

6.  The record should then be reviewed again.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



